                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION


WILLIE PORCHIA                                                                  PETITIONER


VS.                             5:19-CV-00012-JTR


WENDY KELLEY, Director,
Arkansas Department of Correction                                             RESPONDENT


                              MEMORANDUM OPINION1

                                       I. Background

       Pending before the Court is a § 2254 Petition for a Writ of Habeas Corpus

filed by Petitioner, Willie Porchia (“Porchia”). Doc. 2. Before addressing Porchia’s

habeas claims, the Court will review the relevant procedural history of the case in

state court.

       On June 20, 2013, a jury in Ouachita County found Porchia guilty of four

counts of delivery of a controlled substance within 1,000 feet of a church. Porchia

was sentenced as a habitual offender to four ten-year terms on each of the delivery




       1
           The parties consented to a United States Magistrate Judge to conduct all proceedings in
this case, including the entry of a final judgment. Doc. 9.

                                                1
convictions and four ten-year terms on the proximity enhancement,2 to be served

consecutively. Doc. 10-2.

       Porchia appealed his conviction. On November 19, 2014, the Arkansas Court

of Appeals affirmed, ruling that neither of the two trial errors raised by Porchia were

preserved for appeal.3 Porchia v. State, 2014 Ark. App. 662 (“Porcia I”).

       On February 19, 2015, Porchia filed a pro se Rule 37 petition in the trial court

raising various ineffective assistance of counsel claims. Doc. 10-3 at 366-375. On

March 20, 2015, the trial court held that it lacked jurisdiction over Porchia’s claims

because his Rule 37 Petition was filed beyond the sixty-day time period for seeking

such post-conviction relief.4 Doc. 10-3, pp. 483-82.

       Porchia attempted to appeal the denial of Rule 37 relief, but he filed his pro

se notice of appeal too late. On November 17, 2016, the Arkansas Supreme Court

denied Porchia’s request to file a belated appeal. Porchia v. State, 2016 Ark. 403

(“Porchia II”); Doc. 14-12.




       2
          Under Arkansas law, “[a] person is subject to an enhanced sentence of an additional term
of ten (10) years if” the person commits a drug offense “within one thousand feet (1000’) of the
real property of . . . [a] church.” Ark. Code Ann. § 5-64-411(a)(2)(H) (eff. July 27, 2011).
       3
           Porchia argued on direct appeal that that the trial court erred in: (1) allowing evidence
of still photos of the controlled drug buys; and (2) failing to instruct the jury of his ineligibility
for early release or transfer due to the sentencing enhancement. The Arkansas Court of Appeals
held that neither issue was preserved for appellate review. Porchia I, 2014 Ark. App. 662.
       4
          See Ark. R. Crim. P. 37.2(c)(ii) (establishing sixty-day time period to file Rule 37 petition
after direct appeal of conviction).
                                                  2
       On January 7, 2019, Porchia, initiated this § 2254 habeas action in which he

asserts ten claims of ineffective assistance of trial counsel, five claims of ineffective

assistance of appellate counsel, three claims of trial error, and additional allegations

that he was deprived of a fair trial and an impartial jury based on assorted discovery,

confrontation, and due process violations. Doc. 1 & 5.5 Porchia also alleges that

that he is “actually innocent” of the sentencing enhancement under Ark. Code Ann.

§ 5-64-411. Doc. 2 at 22-26.

       In her Response, Respondent argues that Porchia’s habeas Petition must be

dismissed because all of his claims are both time-barred and procedurally defaulted.

Doc. 10. Porchia has filed a Reply. Doc. 12. Thus, the issues are joined and ready

for disposition.

       For the reasons explained below, the Court concludes that all of Porchia’s

habeas claims are barred by the one-year statute of limitations contained in 28 U.S.C.

§ 2244(d)(1). Accordingly, his habeas Petition must be dismissed, with prejudice.




       5
         Because all of his habeas claims are untimely, it is not necessary for the Court to further
identify them, except to note that some of his claims are difficult to decipher and hard to
understand.

                                                 3
                                   II. Discussion

      A.     Porchia Is Not Entitled To Any Statutory Tolling

      Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

a one-year statute of limitations governs a state prisoner’s federal habeas corpus

challenge to his conviction. 28 U.S.C. § 2244(d)(1). In most cases, including this

one, the limitations period begins to run on “the date on which the judgment became

final by the conclusion of direct review or the expiration of the time for seeking such

review.” § 2244(e)(1)(A).

      When a state prisoner fails to seek discretionary review of his conviction in

the state’s highest court, the judgment becomes “final” when the time for seeking

such review expires. Gonzalez v. Thaler, 565 U.S. 134, 150 (2012); see Johnson v.

Hobbs, 678 F.3d 607, 610 (8th Cir. 2012) (in cases decided by the Arkansas Court

of Appeals, a conviction becomes “final” when the prisoner can no longer file a

petition for review with the Arkansas Supreme Court).

      On November 19, 2014, the Arkansas Court of Appeals affirmed Porchia’s

conviction. From that date, Porchia had eighteen calendar days to file a petition for

review with the Arkansas Supreme Court. Ark. Sup. Ct. R. 2-4(a) (stating petitions

for review must be filed within 18 calendar days of the date of the Arkansas Court

of Appeals’ decision).    Because the eighteenth day fell on Sunday, December 7,

2014, Porchia’s last day to file a timely petition for review was December 8, 2014.

                                          4
See Ark. R. App. P. – Crim 17. By electing not to seek such review, Porchia’s

conviction was final and AEDPA’s statute of limitations began running on

December 9, 2014.6 Absent “statutory tolling,” Porchia had one year from that date

to file his § 2254 habeas Petition.

       The federal limitations period is tolled while a “properly filed” application for

post-conviction relief is pending in state court. 28 U.S.C. § 2244(d)(2). However,

the limitations period is not tolled in the interval between the conclusion of direct

review and the filing of a state post-conviction period. Bear v. Fayram, 650 F.3d

1120, 1125 (8th Cir. 2011), cert. denied, 132 S.Ct. 1113 (2012).

       Additionally, while a “properly filed application for State post-conviction or

other collateral review” tolls the limitation period, an untimely application for post-

conviction relief has no tolling effect. 28 U.S.C. § 2244(d)(1) (emphasis added); see

also Runyan v. Burt, 521 F.3d 942, 943-944 (8th Cir. 2008); Jackson v. Dormire,

180 F.3d 919, 920 (8th Cir. 1999) (pendency of state postconviction proceeding

cannot have a tolling effect if it was filed after the expiration of the limitations

period).

       On February 19, 2015, Porchia filed a pro se Rule 37 petition, which the trial

court held to be untimely because it was filed after the 60-day deadline, which meant


       6
          See King v. Hobbs, 666 F.3d 1132, 1135-36 & n.4 (8th Cir. 2012) (habeas statute of
limitations began running the day after the deadline for filing a petition for review with the
Arkansas Supreme Court).
                                              5
the court lacked jurisdiction to consider the petition on the merits. Doc. 2, pp. 74-

75. Although Porchia attempted to appeal the trial court’s denial of Rule 37 relief,

he failed to file a timely notice of appeal. Because Porchia failed to demonstrate

good cause for filing an untimely appeal notice, the Arkansas Supreme Court refused

to address the merits of his appeal. Porchia II, 2016 Ark. 404, 3-4. For purposes of

Porchia’s § 2254 habeas Petition, those state court rulings are binding on this Court.

       Accordingly, the one-year federal habeas statute of limitations began to run

on December 9, 2014, and was not tolled during the pendency of any of Porchia’s

state post-conviction proceedings. Thus, Porchia had until December 9, 2015 to

initiate this federal habeas action.

       Porchia waited until December 30, 2018, more than three years beyond the

filing deadline, to initiate his § 254 habeas Petition.7 Accordingly, unless Porchia

can establish that he is entitled to equitable tolling or that he qualifies for the actual

innocence exception, his habeas claims are time-barred.




       7
          Although the Clerk of Court received and file-stamped Porchia’s habeas Petition on
January 7, 2019, it was deemed “filed,” as a matter of law, on December 30, 2018, the date it was
delivered to prison authorities for mailing to the Court. Ford v. Bowersox, 178 F.3d 522, 523 (8th
Cir.1999); see Rule 3(d), Rules Governing § 2254 Cases in United States District Courts. The
Court has accepted Porchia’s sworn declaration that he delivered his Petition to prison authorities
for mailing on December 30, 2018. Doc. 2, at 15.

                                                6
      B.     No Equitable Exceptions Apply To Extend the One-Year
             Limitations Period

             1.      Equitable Tolling

      In a narrow range of cases, a habeas petitioner may equitably toll the one year

statute of limitations if he can show that: (1) he has been “pursuing his rights

diligently,” but (2) “some extraordinary circumstance stood in his way and prevented

timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010). To secure equitable

tolling, a petitioner must show that “the extraordinary circumstance caused him to

miss the original filing deadline.” Coulter v. Kelley, 871 F.3d 612, 624 (8th Cir.

2017) (emphasis in original). “Equitable tolling is an exceedingly narrow window

of relief.” Finch v. Miller, 491 F.3d 424, 427 (8th Cir. 2007) (omitting citation).

      First, Porchia has not demonstrated that he pursued his rights diligently. He

offers no explanation for failing to initiate this action between December 9, 2014

and December 9, 2015, the applicable one-year limitations period. The fact that he

used some of this time pursuing an untimely Rule 37 petition does not excuse his

lack of diligence.    See Gordon v. Arkansas, 823 F.3d 1188, 1195, n. 4 (8th Cir.

2016) (rejecting petitioner’s argument to apply equitable tolling to period he was

attempting to exhaust state-court remedies). Pace v. DiGuglielmo, 544 U.S. 408,

416, 418 (2005) (refusing to apply equitable tolling after observing that a

“petitioner’s reasonable confusion about whether a state [post-conviction] filing



                                          7
would be timely will ordinarily constitute ‘good cause’ for him to file [a protective

petition] in federal court.”).

       Second, Porchia has not demonstrated any “extraordinary circumstances” as

required by Holland. The Eighth Circuit has repeatedly held that a petitioner’s pro

se status, lack of legal knowledge or legal resources, or any confusion about the

federal limitations period or state post-conviction law, does not justify equitable

tolling. See, e.g., Johnson v. Hobbs, 678 F.3d 607, 611 (8th Cir. 2012); Shoemate v.

Norris, 390 F.3d 595, 597–98 (8th Cir. 2004); Baker v. Norris, 321 F.3d 769 (8th

Cir. 2003).

       Accordingly, the Court concludes that Porchia has failed to demonstrate that

he is entitled to equitable tolling.

              2.     Actual Innocence

       Finally, Porchia argues that his gateway “actually innocence” claim overrides

the statute of limitations and allows the Court to decide the merits of his habeas

claims. In McQuiggin v. Perkins, 133 S. Ct. 1924, 1928 (2013), the Court explained

that “actual innocence, if proved, serves as a gateway through which a petitioner

may pass” to overcome the expiration of the statute of limitations. The Court

cautioned that “tenable actual-innocence gateway pleas are rare: A petitioner does

not meet the threshold requirement unless he persuades the district court that, in light

of the new evidence, no juror, acting reasonably, would have voted to find him guilty

                                           8
beyond a reasonable doubt.” Id. (citing Schlup v. Delo, 513 U.S. 298, 329 (1995),

and House v. Bell, 547 U.S. 518, 538 (2006)).

      The actual innocence exception requires a habeas petitioner to come forward

with “new reliable evidence” which was “not available at trial through the exercise

of due diligence.” Schlup, 513 U.S. at 324.         “Without any new evidence of

innocence, even the existence of a concededly meritorious constitutional violation is

not in itself sufficient to establish a miscarriage of justice that would allow a habeas

court to reach the merits of a barred claim.” Schlup, 513 U.S. at 316; see Nooner v.

Hobbs, 689 F.3d 921, 937 (8th Cir. 2012) (when habeas petitioner fails to present

new, reliable evidence of innocence, “it is unnecessary to conduct a further Schlup

analysis”).

      Porchia makes no allegation that he is “actually innocent” of the four

convictions for delivery of crack cocaine.     Instead, he disputes whether the drug

buys took place within 1,000 feet of a church, as required for “an enhanced sentence”

under Ark. Code Ann. § 5-64-411. As a threshold issue, the Eighth Circuit has

clearly signaled that the “actual innocence” exception may not be available to

challenge a sentencing enhancement in a non-capital case. See U.S. v. Wiley, 245

F.3d 750, 752 (8th Cir. 2001) (reversing grant of § 2255 relief vacating guidelines-

range sentence because new evidence that defendant was “actually innocent of the

sentence imposed” was insufficient to merit relief); Embrey v. Hershberger, 131

                                           9
F.3d 739, 740 (8th Cir. 1997) (en banc) (“More fundamentally, we think that Sawyer,

in terms, applies only to the sentencing phase of death cases).8 However, even if

this Court assumes the “actual innocence” exception applies in this case, Porchia has

failed to present any new evidence that he is “actually innocent” of the sentencing

enhancement.

       Porchia argues that he is factually innocent because the “true proximity”

between his residence, where the drug buys occurred, and the Faith Temple

Apostolic Church is between 1500 and 2112 feet, not 1000 feet or less as required

to qualify for the sentencing enhancement. Doc. 12 at 2. In support of his argument,

Porchia submits web page printouts from Google Earth and a “mileage calculator”

from Rand McNally. Doc. 2 at 30, 31.

       At trial, a law enforcement officer testified, using the Google Earth program,

that he measured the distance between Porchia’s residence and the Faith Temple

Apostolic Church “as the crow flies” and found it to be 554.39 feet.9 Doc. 10-3, Tr.

187-188. As Respondent points out, the so-called “new measurements” offered by

Porchia do not compute the distance between the two points “as the crow flies.”



       8
           The United States Supreme Court has not yet resolved the issue of whether “actual
innocence” applies to a non-capital sentencing enhancement. See Dretke v. Haley, 541 U.S. 386,
393-94 (2004) (declining to resolve issue, but remanding to the lower court with directions to
address all non-defaulted claims before addressing actual innocence).
       9
          Faith Temple Apostolic Church is located one street over from Porchia’s residence,
which is why the testifying officer clarified that he measured the distance “as the crow flies.”
                                              10
Obviously, this is not new evidence. Porchia or his counsel could have presented

this same evidence, and made this same argument, at trial. Furthermore, if this

evidence and argument had been made at trial, it only would have presented the jury

with another possible option for calculating the distance. Nothing about that option

would have been so compelling as to cause any reasonable juror to reject the “as the

crow flies” option and find Porchia innocent of selling drugs within one thousand

feet of a church.

      Based on the trial court record, it is not possible to reach the required

conclusion that “a constitutional violation has probably resulted in the conviction of

one who is actually innocent.” Brownlow v. Grouse, 66 F.3d 997, 999 (8th Cir.

1995) (quoting Schlup, 513 U.S. at 322); see also Jennings v. United States, 696

F.3d 759, 764 (8th Cir. 2012) (“Actual innocence means factual innocence, not mere

legal insufficiency.”) (internal quotations and alterations omitted); Cagle v. Norris,

474 F.3d 1090, 1099 (8th Cir. 2007) (“in non-capital cases the concept of actual

innocence is easy to grasp, because it simply means the person didn't commit the

crime.”). Having failed to meet the demanding standard for establishing a claim of

actual innocence, Porchia is not entitled to any equitable relief under that exception.




                                          11
                                  III. Conclusion

      Porchia’s § 2254 Petition was filed more than three years after the one-year

limitations period expired. Because Porchia has failed to demonstrate any ground

for extending or overriding the limitations period, all of his habeas claims are time-

barred and must be dismissed.

      IT IS THEREFORE ORDERED THAT:

      1.     The 28 U.S.C. § 2254 Petition for a Writ of Habeas Corpus, Docs. 1 &

5, be DENIED, and this case be DISMISSED, WITH PREJUDICE; and

      2.     Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, a

Certificate of Appealability is DENIED.

      DATED this 3rd day of April, 2019.


                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                          12
